SUMMARY ORDER
Rahman Majibur Shaik, a native and citizen of Bangladesh, seeks review of an October 2, 2007, order of the Board of Immigration Appeals, affirming an August 26, 2005, decision of an Immigration Judge, which ordered Shaik removed on the grounds that he procured his initial *499temporary lawful permanent resident status by fraudulently claiming that he had worked on a farm. We assume the parties’ familiarity with the facts and the procedural history of this case, and the scope of the issues presented by this petition.
Even assuming that evidence procured pursuant to an initial search — including Shaik’s signed affidavit admitting that he had never worked on a farm, but had paid someone for fraudulent papers certifying that he had worked on a farm — was inadmissible, the Immigration Judge did not err in concluding that Shaik did not testify credibly at trial in support of his claim of having worked on a farm. As the Immigration Judge concluded, Shaik “provided almost no details about the alleged work” and “was unable to give any details about the location of the farm.” Under these circumstances, we cannot conclude that the agency’s conclusions were erroneous.
For the foregoing reasons, the petition for review of the order of the Board of Immigration Appeals is hereby DENIED.